Case: 4:17-cv-02818-CDP Doc. #: 189 Filed: 01/16/19 Page: 1 of 2 PageID #: 3378



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DR. PATT MCGUIRE,                            )
                                             )
               PLAINTIFF,                    )
                                             )      4:17-CV-02818-CDP
                                             )
       v.                                    )
                                             )
ST. LOUIS COUNTY, et al.                     )
                                             )
               DEFENDANTS.                   )

     DEFENDANTS’ RESPONSE TO PLAINTIFF’S “MOTION- PLAINTIFF IS
 REQUESTING A COPY OF THE ACTUAL ‘TANGIBLE OBJECT’ PRESENTED TO
   PLAINTIFF ON DECEMBER 17, 2018, 2018 NOT A COPY OF EXHIBIT FROM
                           JUNE 25, 2018

       COME NOW Defendants St. Louis County, Ben Burkemper, Marshall Day, Cliff Faddis

and Cheryl Campbell, and state that their counsel is in possession of Exhibits 16 and 24 that were

presented to Plaintiff during her December 17, 2018 Deposition. Exhibits 16 and 24 from the

December 17, 2018 are the same exhibits used in the June 25, 2018 Deposition. Attached is a

copy of Exhibits 16 and 24 presented to Plaintiff on December 17, 2018.


                                                    PETER J. KRANE
                                                    COUNTY COUNSELOR

                                                    /s/ Priscilla F. Gunn______
                                                    Cynthia L. Hoemann, #MO28245
                                                    Priscilla F. Gunn, #MO29729
                                                    Associate County Counselors
                                                    41 S. Central Ave., 9th Fl.
                                                    Clayton, Missouri 63105
                                                    (314)615-7042/Fax (314)615-3732
                                                    CHoemann@stlouisco.com
                                                    PGunn@stlouisco.com
                                                    Attorneys for St. Louis County, Cliff Faddis,
                                                    Cheryl Campbell, Marshall Day and Ben
                                                    Burkemper
Case: 4:17-cv-02818-CDP Doc. #: 189 Filed: 01/16/19 Page: 2 of 2 PageID #: 3379




                                 CERTIFICATE OF SERVICE

I certify that the foregoing was filed in the Court’s electronic filing system and was placed in the
United States mail, addressed to Dr. Patt McGuire, 10164 Ventura Drive, St. Louis, MO 63136
this 16th day of January, 2018.


/s/ Priscilla F. Gunn
